Citation Nr: 0216381	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  97-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Huntington, West Virginia.  

Hearings were held at the RO before a hearing officer in 
December 1997 and by videoconference before an Acting Member 
of the Board in August 1999.  Transcripts of these hearings 
are of record.  The Board remanded the claim in January 2000 
for additional development.

The Board Member who conducts a hearing shall ordinarily 
participate in the final determination of the claim.  See 
38 C.F.R. § 20.707 (2002).  The Acting Member who held the 
hearing in August 1999 is no longer employed at the Board.  
The veteran has not been afforded an opportunity for another 
hearing.  Since this decision grants the benefits sought on 
appeal, there is no prejudice to the veteran.


FINDING OF FACT

The veteran currently has a low back disorder, degenerative 
disc disease at L5-S1 and bulging disc at L3-L4, that is 
etiologically related to injury to the low back during 
service.


CONCLUSION OF LAW

Reasonable doubt having been resolved in favor of the claim, 
it is concluded that the veteran's current low back disorder 
was incurred during active service.  38 U.S.C.A. §  1131 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303  (2002);


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations were not meant to confer any rights in addition 
to those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  Since 
the Board is granting the benefit sought on appeal, the 
veteran does not require further assistance to substantiate 
his claim.

ii.  Service connection

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same chronic disease after service.  38 C.F.R. 
§ 3.303(b).  

If a chronic disease during service is not shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  A current 
disability, the incurrence or aggravation of an injury or 
disease during service, and a nexus, or causal relationship, 
between the in-service injury or disease and the current 
disability must each be established by competent evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence may 
be competent.  Id.  Generally, too, a lay person is 
considered competent to supply evidence descriptive of his 
own symptoms.  Id.  However, when a proposition turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person is not competent to 
diagnose a current disability or opine as to its etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The report of the veteran's service entrance examination, 
conducted in April and May 1978, identifies no 
musculoskeletal abnormality.  Service medical records show 
that in May 1978, the veteran hurt his back falling down 
stairs.  Records dated in May 1978 demonstrate that the 
veteran complained repeatedly of low back pain after the 
incident, was seen several times, and was found to have 
specific symptoms of injury.  Although x-rays demonstrated no 
fracture about the lumbar spine, an examining physician 
diagnosed the veteran with a straightening of the lumbosacral 
spine secondary to muscle spasm.  The veteran was placed on 
light duty.  Several days later, a physical therapist who saw 
him noted that there was no effusion, muscle spasm, or 
impairment of deep tendon reflexes, but the veteran had 
decreased range of motion (forward flexion) of the spine.  
The physical therapist recorded an impression of "MBP" 
(apparently, either mild or moderate back pain).

There are no other service medical records relevant to a low 
back disability.  The report of the veteran's service 
separation examination is not among the service medical 
records.

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
filed in September 1997, the veteran set forth his 
contentions.  He and his representative have offered the same 
contentions in later-dated statements and hearings testimony.  
The veteran maintained that the service-related back injury 
that is significant to his claim was not the one that 
occurred in May 1978--indeed, he denied remembering it--but 
another that he estimates occurred in late 1979 or early 
1980.  

He recounted sustaining the injury when a tank in which he 
was riding collided with another tank during night maneuvers 
at Camp Grayling, Michigan.  He stated that he was taken by 
helicopter to a civilian hospital to which the military there 
regularly sent soldiers, Munson Medical Center in Traverse 
[Traverse City], Michigan.  The RO made multiple efforts to 
obtain the records of this treatment from both the military 
the hospital directly, but learned from the latter that the 
records could not be retrieved with the identifying 
information that accompanied the request.  The RO apprised 
the veteran of what identifying information was needed to 
enable the hospital to obtain the records, if still existing, 
but the veteran was unable to supply all of that information 
or to obtain the records himself.  

The veteran produced corroboration of his account of the 
tank-accident injury.  This was in the form of written 
statements by former soldiers who, it is indicated, served 
with him during the time of the described incident or later.

At the December 1997 and August 1999 hearings, the veteran 
testified that his low back had troubled him continually 
since the tank accident.  He said that while still in 
service, he sought to be placed on sick call but his sergeant 
refused.  The veteran averred that he treated himself for low 
back pain during and immediately after service with over-the-
counter medicines.

The earliest post-service medical records in the claims file 
are those prepared by E.A. Dannelly III, M.D. between 
December 1981 and March 1982.  They indicate that in December 
1981, the veteran presented with a history of chronic pain in 
the lower back due to a tank accident during service, said 
that he was being seen by "Dr. Givens in Independence 
[Virginia]."  He was reportedly taking Flexeril, [D]oxepin, 
and Tylenol No. 3.  During that visit, the physician recorded 
a diagnosis of "[e]xacerbation of low back symptoms 
aggravated due to a tank accident in the military."  The 
record of a visit in January 1982 documents continued 
stiffness of the low back.  In March 1982 the physician 
recommended that more evaluation of the low back be 
undertaken.

A hospital record dated in September 1983 from Twin County 
Community Hospital in Galax, Virginia indicates that the 
veteran was kept in the hospital for one day after being 
admitted to general surgery with complaints of "pain in the 
mid lower back and left leg" and was diagnosed with a 
pathology of the low back.  It was noted that the veteran was 
taking Flexeril, Doxepin, and "Tylenol No. III."   During a 
physical examination, positive straight leg raises on each 
side were identified.  The physical examination also 
disclosed absence of any deformity of the spine but 
"tenderness along the lower back area."  No surgery was 
actually performed.  The diagnosis at discharge was 
exacerbation of low back symptoms originally attributable to 
an accident during service.  The discharge summary refers the 
veteran to Dr. Dannelly for follow-up.

Other post-service private medical records document that in 
May 1985, the veteran hurt his back during a fall.  In the 
testimony given at the two hearings, the veteran confirmed 
and described this incident.  The veteran was treated 
immediately at West Jefferson Medical Center in Marrero, 
Louisiana.  He remained in the hospital several days.  The 
diagnostic impression was severe lumbar and right hip 
contusion.  The discharge summary stated that x-rays of the 
low back had revealed no fracture or dislocation.

A record prepared at the Roanoke [Virginia] Orthopedic Center 
in June 1985 refers to the incident the month before.  The 
June 1985 note shows that physical examination performed on 
that occasion disclosed normal deep tendon reflexes and motor 
and sensory systems but positive straight leg raises on each 
side.  The note reflects that medication was prescribed to 
address the "fairly severe discomfort" reported by the 
veteran.  A note dated later in June 1985 indicates that a 
computed tomography (CT) scan performed at that time 
demonstrated "some slight narrowing at the L3-4 level" but 
no evidence of nerve root impingement.  A note dated in 
September 1985 stated that the veteran "had improved to the 
point that he is ready to try going back to work on the oil 
drilling rig."  

Records prepared at the Community Hospital of Roanoke Valley 
show that in 1987 and 1988, the veteran was found to have 
degenerative disc disease in the low back region and 
underwent two surgeries to address the condition.  The report 
of a CT scan of the lumbosacral spine performed in March 1987 
stated that there was no evidence of any interval change 
since June 1985 but there was evidence suggesting the 
possibility of a small right-sided disc prolapsed 
(herniation) at the L5-S1 level.  In July 1987, the veteran 
had surgery consisting of a subtotal hemilaminectomy with the 
excision of an L5-S1 disc on the right side.  The surgery was 
performed by Robert S. Widmeyer, M.D., of Roanoke Orthopedic 
Center.  In his report, Dr. Widmeyer noted that the veteran 
was "status post injury to his back in May of 1985, in a 
fall" and observed that he had experienced back pain during 
the past two years.  In May 1988, the veteran had surgery, 
again performed by Dr. Widmeyer, consisting of a posterior 
fusion at L5-S1 and an autologous right iliac crest bone 
graft.

A note prepared at the Roanoke Orthopedic Center by Dr, 
Widmeyer in August 1996 comments that the veteran was 
returning there after a "long absence."  The report 
indicates that the veteran described previous and current 
symptoms of his low back condition.  The veteran said that 
his pain was well controlled for three or four years after 
his surgeries but then began to return.  He said that the 
pain radiated from his low back to the back of his right leg.  
Dr. Widmeyer reported that x-rays taken during the visit 
revealed that the L5-S1 fusion appeared intact and 
satisfactory.

The report of a magnetic resonance imaging study (MRI) 
performed at Carilion Roanoke Memorial Hospital in January 
1997 at the request of Dr. Widmeyer notes degenerative 
changes at L5-S1 and a mild bulging disc at L3-L4.

VA medical records dated from August 1996 through April 2002, 
show that the veteran first sought medical attention from VA 
for his low back condition in August 1996.  These records, 
contain diagnosis of degenerative disc disease is confirmed 
repeatedly.  Diagnoses of chronic low back pain and 
degenerative joint disease of the lumbosacral spine also are 
stated.

In connection with his claim, the veteran was afforded a VA 
examination of the spine in January 2002.  An addendum to the 
January 2002 examination report was prepared in June 2002.  
The examiner reviewed the history of the veteran's low back 
injuries, symptoms, and treatment from the time of the 
described accident (at Camp Grayling, Michigan) "in late 
1979 or 1980."  Included in that review was the industrial 
accident of 1985.  Physical examination and x-rays disclosed 
the same pathologies identified in the earlier treatment 
records.  The examiner reported diagnoses of status post 
discectomy of L5-S1; status post fusion of L5-S1; 
degenerative joint disease of the lumbar spine and chronic 
pain syndrome of the lumbar spine; and right leg 
radiculopathy.  In the June 2002 addendum, the examiner 
stated that "the [diagnosed] conditions are likely to be 
caused by service connected injuries."

The central question presented by this appeal is whether 
there is a nexus between a current disability and a disease 
or injury in service.  The competent evidence shows that he 
currently has degenerative disc disease with disc bulging.

There is also competent evidence that the veteran sustained 
trauma to his back during service requiring medical 
attention.  This fact has been established by the service 
medical records concerning a May 1978 fall and by lay 
evidence in the case of a 1979 (or possibly, 1980) tank 
collision and the veteran's contemporaneous accounts of the 
injury resulting therefrom.  Either lay or medical evidence 
is competent to prove the occurrence of an injury (although 
lay evidence is not competent to prove the diagnosis of that 
injury).  Grottveit; Espititu.  

The remaining question is whether there is a nexus between 
the current disability and the injuries in service.  The only 
competent medical opinion is that of the VA examiner who 
conducted the January 2002 examination.  After considering 
the history, the VA physician found that the current low back 
disabilities originated with trauma to during service.

All of the required elements of a service-connection claim 
have been sufficiently demonstrated.  Accordingly, the claim 
is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

